Title: From Thomas Jefferson to James Pleasants, 20 December 1822
From: Jefferson, Thomas
To: Pleasants, James

Dear Sir Monto Dec. 20. 22.The sollicitn of a friend which will be presently explained, is yielded to the more readily as it gives me an occasion of greeting you on your accession to the chair of our  govmt & of congratulating you particularly on the honorable majority by which it was conferred.  besides the interest I feel in it as a citizen & relation I have another peculiarly interwoven with my most anxious   affections. it is that of the success of our Univy on which I rest the future prospects of my native state. the progress of this depends much on the   dispositions of our first magistrate whether frdly or adverse, and thus early recommend it to your patronage with a hope & confidence that it will merit & meet  on all occasions the  advantge of your good offices. and may I not flatter myself it may be an addnal inducement for your visiting at convenience those here who would be so much gratified by a visit from you.Now to the particular occn of my addressing you. a friend in Philada writes to me in the following terms.‘The place of civil engineer to the board of public works of Virga is vacant, & Majr S. H. Long, resident in this city and belonging to the US. corps of topographical engineers is a candidate for that place. I know that Majr Long is held to be eminently qualified for it by the gentlemen of this city whose studies & professions render them competent judges of the matter. I have had my self good oppties of becoming acqdwith his general informn & capacity, his habits of applicn & exertion, and his moral principles & social manners. in all these respects he appears to me entitled to the highest esteem & confidce.’having myself not the least knolege of the  character or qualifns of Majr Long, I can only say that my opn of the competence of my friend to judge of these would have great weight with me in a case wherein I had to act my selfI suppose it to be the same person who conducted the exploring expedn to the Rocky mountains two years ago under appmt from the Secy at War, an acct of which has been publd in 2.V. I have not seen it; if it  should have fallen under your notice it may furnish you other materials for comparing his qualifns with those of his competitors. my 1st wish is that that may be done which is best for our country. my 2d that that which is best may happen to be that also which is the wish of my friend. I salute you with affectionate frdship & respect.